OFFICE    OF THE ATTORNEY       GENERAL   OFTEXAS
                                AUSTIN

                                                             /




xmlorable    CleirlcQ#rit-Jlt
state Poaxd OS Contxol
matin,    Texas
Eon. Clark Wright, mge    2


          h-tiole   646, Revised   Btntutea, is:
          "The 3onrd shall in all oases reservethe
     right to reject or acceptany md 011 bids, or
     reject In part if it pefers, aa In such ease
     they my buy in the open market until Q satis-
     factorybid 1s offered."
                                            ~eglslature    in eetab-
                                             aad later
                                                tha State
Board o? Controlwas to seourefor the statethe beet pribes
possible.
           ur supremecourthas rooent1yin Caplesv; Cole
101 s. &?%H    189 Tex 970 decidedthe erreat0r resolutkl#J
by the use of'thefol.l&ing'langtlsger

          ?It Is plainthat the rwolutloa not only
    uudartnkeato interpretcr m~~trru whnt the
    Od&nal not ooatninedbut n&so to read into
    m&id lnW vitmlsand intentions   not eu~~~sed l.n
    t$o&alitl~ot.       Statukeeeemnotbe amended
                    . Resolutions-play  their part
    lnourleglslativehletory,and em ofienre-
    sorted to ror the purpose of exprsrrrd~the will
    of the legl&.atua%,  but atatutm eanmt be a~~smd-
    ed by resolutdor~i  Statutes my   be interpreted
    or oonstruedby the same of suoosetU.ng leglsla-
    ,turesin the manner proridedby the eonstitutien
    and uhile,suchproeeaum ie not Oontmlllng it
    is persuasivewith the courtsin eons-         sta-                  '
    tutaa. The oonetitutlon    hfm clearly re~r$ad
    them&ode to be pursuedlntb enaeiiDle3
    lams and tholr ansendraetis. Thr resolutiondoes
    not meet the requlmnents prasaribed~ by the eon-
    stitutionend, therefore,eennotbe aonsldered
    as amending the 1931 aat. We, met lnterpret
    the orl&xal aot as written.*
          &@.n 3.nthe City of asso v,      KaCraw,    97 5. vi.(8)
717, I.27Tex. ¶268, the court saper
         "It. is true thlat it is proper    to look   to
    all.parts 0S the 1egiailatiYeaet, in6ludingthe
    body oi the auf, the captiotiand the eraergeacy
    olsuseto ascertainthe legirlativei&e&, m
    when such intentis once asoertalned,ft f6 the
    law. In spitz? of t&Is mile, we think the words
     Clark wright* Page 3


     of ths smsrgenayolauseto Chapter453, supra,
     wsre not Intended as a llmitatlonon the aot
     itselfbut merely expressthe construotion
     placed by thatle&ialuture on an act pessedby
     a prior legislature.stlohlegislativeaonstrua-
     tioW3.snot controlling;  on the other hand, it
     la entitledto very littleweight.".
            In iumerousdecisionsthe courtshave laid dowu the
rule that the publicpolicyof a atatemuat be determinedby
lta 8otmtItntionlaws and judlolal declelonsand that a state
has no publiopc&cy properlyoognlzablsby the oourtswhiah
is not detrlvwl, or derivableby cl8er implIoation,
                                                 fromthe
establishedlaws of the stateas found ln its oonstltution,
etatutesand judlolaldecisions. see 5o.c. J. 859, wyllls over-
land Co. T. Chapman,206 a. W. QIS,Stirausand CoapanyY, Cana-
dian PaoifieRailwayCompany,173 R. B. 964, and Week8Y. Nsw
York Life Xb6urms Company, 35 A. L. R. 14SS.

          WI, therefore,answer ymr qusstlonbpstatingthst
the rssolutIonrsferredto in your Zettsrdoes net haps ths
       of mending or modifying the statutesoi the state In
efi'ttot
anywIsesad that a resolutloaoannotestablishthe p~ubllc  policy
of the at&e, but that the pubI. policy of this state Ie estab-
lIshedby Its statutes,oonstltutionand oourt deeleiona  and,
thereiore,so tar as the Stats Board of'Conttille oonoerned,
its dtitIe8ars sst out and the 1IndtsOS It0 pmmr6'srs prss-
tmlbedIn the statutesand that this duty and tbls poww Is not
In anyriseahangedby the resolution. In otherwoM$, the State
Board of Controlhas the same powsrsand the fmas dissrstion
whioh was vested in it prior to.thepassageof the resolution.
         The Opinionof this depeztmentdated Bay e3, 1938,
referredto In frourinquiryis modiiled so as to eonform to
this opinion. BoweverIt shouldbe statedthat In that Opinion
the oonstltutlonalquestionas to ths roree and effeotof a re-
solutionwas not oonsidered.
                                       YoursYerytruly
                                    Xt?X'ORll
                                            O-AL   OF TRXii3



          APpROVE~Au&   z.ii,i939



          ATTORNEYGEiU3W.L
                         OF TEXAS